COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                 April 9, 2015
                              No. 10-13-00412-CR
                              DYLYN REED RICHARDS
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                        From the 40[th] District Court
                              Ellis County, Texas
                            Trial Court No. 37254CR
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record as relevant to the issues raised in this proceeding.  An incorrect section of the penal code was used in the judgment of conviction.  Accordingly, the trial court's judgment of September 10, 2013 is modified to reflect that Richards was convicted pursuant to sections 49.08(a)(2) and 49.09(b-2) of the penal code, and is otherwise affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          3040380-17145000		
							Deputy Clerk